                                                         United States District Court
                                                         Central District of California
                                                                 * AMENDED
 UNITED STATES OF AMERICA vs.                                                Docket No.            2:14-CR-00124-CAS - 1

 Defendant           JEFFREY LYNN MCKINION                                   Social Security No. 9         7   7   2
 akas:   N/A                                                                 (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         04   01    2019

  COUNSEL                                        Cuauhtemoc Ortega, Deputy Federal Public Defender, Appointed
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Possession of Child Pornography in violation of 18 U.S.C. § 2252A(a)(5)(B), 18 U.S.C. § 2252A(b)(2), as charged in Count 4
          of the Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed on Count
  ORDER   4 of the 4-Count Indictment to the custody of the Bureau of Prisons to be imprisoned for a term of: THIRTY-SIX (36) MONTHS.


It is ordered that the defendant shall pay to the United States a special assessment of $100.00, which is
due immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not
less than $25.00 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility
Program.
It is ordered that the defendant shall pay restitution in the total amount of $4,000.00 pursuant to 18 U.S.C.
§ 3663A.
*The amount of restitution ordered shall be paid to the victim as set forth in a separate victim list
prepared by the parties’ Stipulation for Order of Restitution[111] filed April 1, 2019, which this
Court adopts and which reflects the Court's determination of the amount of restitution due to each
victim. The victim list, which shall be forwarded to the fiscal section of the clerk's office.
If the defendant makes a partial payment, each payee shall receive approximately proportional payment
unless another priority order or percentage payment is specified in the judgment.
Restitution shall be due during the period of imprisonment, at the rate of not less than $25.00 per quarter,
and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the
restitution remains unpaid after release from custody, nominal monthly payments of at least 10% of
defendant's gross monthly income but not less than $50.00, whichever is greater, shall be made during the
period of supervised release and shall begin 30 days after the commencement of supervision. Nominal
restitution payments are ordered as the Court finds that the defendant's economic circumstances do not
allow for either immediate or future payment of the amount ordered.



CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 1 of 4
 USA vs.     JEFFREY LYNN MCKINION                          Docket No.:   2:14-CR-00124-CAS - 1

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant
does not have the ability to pay interest. Payments may be subject to penalties for default and delinquency
pursuant to 18 U.S.C. § 3612(g).
The defendant shall comply with General Order No. 01-05.
Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established
that he is unable to pay and is not likely to become able to pay any fine.
Upon release from imprisonment, the defendant shall be placed on supervised release for a term of life
under the following terms and conditions:

1.   The defendant shall comply with the rules and regulations of the United States Probation Office,
     and General Order 18-10;
2.   During the period of community supervision, the defendant shall pay the special assessment and
     restitution in accordance with this judgment's orders pertaining to such payment
3.   The defendant shall cooperate in the collection of a DNA sample from the defendant;
4.   The defendant shall apply all monies received from income tax refunds to the outstanding Court-
     ordered financial obligation. In addition, the defendant shall apply all monies received from lottery
     winnings, inheritance, judgments and any anticipated or unexpected financial gains to the
     outstanding Court-ordered financial obligation;
Computer Restrictions
5.   The defendant shall possess and use only those computers and computer-related devices, screen
     user names, passwords, email accounts, and internet service providers (ISPs), which have been
     disclosed to the Probation Officer upon commencement of supervision. Any changes or additions
     are to be disclosed to the Probation Officer prior to the first use. Computers and computer-related
     devices include are personal computers, personal data assistants (PDAs), internet appliances,
     electronic games, cellular telephones, and digital storage media, as well as their peripheral
     equipment, that can access, or can be modified to access, the internet, electronic bulletin boards,
     and other computers;
6.   All computers, computer-related devices, and their peripheral equipment, used by the defendant,
     shall be subject to search and seizure. This shall not apply to items used at the employment's site,
     which are maintained and monitored by the employer;
7.   The defendant shall comply with the rules and regulations of the Computer Monitoring Program.
     The defendant shall pay the cost of the Computer Monitoring Program, in an amount not to exceed
     $32.00 per month per device connected to the internet;
Sex Offender Conditions
8.   Within three (3) days of release from prison, the defendant shall register as a sex offender, and keep
     the registration current, in each jurisdiction where he resides, where he is an employee, and where
     he is a student, to the extent the registration procedures have been established in each jurisdiction.
     When registering for the first time, the defendant shall also register in the jurisdiction in which the
     conviction occurred if different from his jurisdiction of residence. The defendant shall provide
     proof of registration to the Probation Officer within 48 hours of registration;


CR-104 (wpd 10/18)                   JUDGMENT & PROBATION/COMMITMENT ORDER                           Page 2 of 4
 USA vs.     JEFFREY LYNN MCKINION                          Docket No.:   2:14-CR-00124-CAS - 1

9.       The defendant shall participate in a psychological counseling or psychiatric treatment or a sex
         offender treatment program, or any combination thereof as approved and directed by the Probation
         Officer. The defendant shall abide by all rules, requirements, and conditions of such program,
         including submission to risk assessment evaluations and physiological testing, such as polygraph
         and Abel testing. Defendant retains the right to invoke. The Court authorizes the Probation Officer
         to disclose the Presentence Report, and any previous mental health evaluations or reports, to the
         treatment provider;
10.      As directed by the Probation Officer, the defendant shall pay all or part of the costs of
         psychological counseling or psychiatric treatment, or a sex offender treatment program, or any
         combination thereof to the aftercare contractor during the period of community supervision. The
         defendant shall provide payment and proof of payment as directed by the Probation Officer. If the
         defendant has no ability to pay, no payment shall be required;
11.      The defendant shall not view or possess any materials, including pictures, photographs, books,
         writings, drawings, videos, or video games, depicting and/or describing child pornography, as
         defined in 18 U.S.C. §2256(8), or sexually explicit conduct depicting minors, as defined at 18
         U.S.C. §2256(2). The defendant shall not possess or view any materials such as videos, magazines,
         photographs, computer images or other matter that depicts “actual sexually explicit conduct”
         involving adults as defined by 18 U.S.C. § 2257(h)(1). This condition does not prohibit the
         defendant from possessing materials solely because they are necessary to, and used for, a collateral
         attack, nor does it prohibit him from possessing materials prepared and used for the purposes of his
         Court-mandated sex offender treatment, when the defendant's treatment provider or the probation
         officer has approved of his possession of the material in advance;
12.      The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming
         pools, playgrounds, youth centers, video arcade facilities, or other places primarily used by persons
         under the age of 18;
13.      The defendant shall not associate or have verbal, written, telephonic, or electronic communication
         with any person under the age of 18, except: (a) in the presence of the parent or legal guardian of
         said minor; and (b) on the condition that the defendant notify said parent or legal guardian of
         conviction in the instant offense/prior offense. This provision does not encompass persons under
         the age of 18, such as waiters, cashiers, ticket vendors, etc., with whom the defendant must deal
         with in order to obtain ordinary and usual commercial services;
14.      The defendant shall not affiliate with, own, control, volunteer and/or be employed in any capacity
         by a business and/or organization that causes to regularly contact persons under the age of 18;
15.      The defendant shall not affiliate with, own, control, and/or be employed in any capacity by a
         business whose principal product is the production and/or selling of materials depicting and/or
         describing "sexually explicit conduct," as defined at 18 U.S.C. § 2256(2);
16.      The defendant's employment shall be approved by the Probation Officer, and any change in
         employment must be pre-approved by the Probation Officer. The defendant shall submit the name
         and address of the proposed employer to the Probation Officer at least ten days prior to any
         scheduled change;


CR-104 (wpd 10/18)                   JUDGMENT & PROBATION/COMMITMENT ORDER                             Page 3 of 4
 USA vs.     JEFFREY LYNN MCKINION                                           Docket No.:       2:14-CR-00124-CAS - 1

17.     The defendant shall not reside within direct view of school, yards, parks, public swimming pools,
        playgrounds, youth centers, video arcade facilities, or other places primarily used by persons under
        the age of 18. The defendant’s residence shall be approved by the Probation Officer, and any
        change in residence must be pre-approved by the Probation Officer. The defendant shall submit the
        address of the proposed residence to the Probation Officer at least ten days prior to any schedule
        move; and
Search Condition
18. The defendant shall submit defendant’s person, and any property, house, residence, vehicle, papers,
        computer, other electronic communication or data storage devices or media, and effects to search
        at any time, with or without warrant, by any law enforcement or Probation Officer with reasonable
        suspicion concerning a violation of a condition of supervised release or unlawful conduct by
        defendant, and by any Probation Officer in the lawful discharge of the officer’s supervision
        function.
The drug testing condition mandated by statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.
It is further ordered that the defendant surrender himself to the institution designated by the Bureau of
Prisons by noon, on June 1, 2019. In the absence of such designation, the defendant shall report on or
before the same date and time, to the United States Marshal located at the Roybal Federal Building, 255
East Temple Street, Los Angeles, California 90012.
Defendant is informed of his right to appeal.
Bond is exonerated upon surrender.
The Court grants the Government’s request to dismiss the remaining counts of the Indictment.
The Court hereby recommends that defendant be designated to a facility in Southern California, or as
close thereto as possible.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            July 2, 2019
            Date                                                  CHRISTINA A. SNYDER, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                  Clerk, U.S. District Court

            July 2, 2019                                    By            /S/
            Filed Date                                            Catherine Jeang, Deputy Clerk




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 4 of 4
 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal               convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                         defendant; and provide the defendant with needed educational or
                                                                                     vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 5 of 4
 USA vs.     JEFFREY LYNN MCKINION                                              Docket No.:     2:14-CR-00124-CAS - 1


             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 6 of 4
 USA vs.     JEFFREY LYNN MCKINION                                               Docket No.:      2:14-CR-00124-CAS - 1




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 4
